DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 5/17/2022 is acknowledge. Group II (claims 12-17) are withdrawn from consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains: 
“said platform” in lines 4 and 6. 
“said steam wand” in line 6.
The form and legal phraseology often used in patent claims, such as “means” and “said”, should be avoided.   
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites the limitation “said wand” in line 9. This should read “said steam wand” instead of “said wand” to properly refer to the previous limitation that has been recited previously in claim 1 (line 3). 
Claim 1 recites the limitation “said supporting platform” in line 10. This should read “said platform” instead of “said supporting platform” to properly refer to the previous limitation that has been recited previously in claim 1 (line 2). 
Claim 3 recites the limitation “the shaft” in line 2 and line 3. This should read “the horizontal shaft” instead of “the shaft” to properly refer to the previous limitation that has been recited previously in claim 3 (line 2).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” (or “step”). Such claim limitation(s) is/are: 
“means for selecting one of a plurality of parameters” in claim 11 (line 2). This limitation uses the term “means” (Prong A); the term “means” is modified by functional language “for selecting one of a plurality of parameters” (Prong B); and the term “means” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “means for selecting one of a plurality of parameters” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “means for selecting one of a plurality of parameters” is being interpreted as “The user interface 20 could comprise a display and any known means for selecting and/or entering parameters. Such means could include a keyword, a (LCD) touch screen, selection keys, selection knob(s), arrangements based on speech recognition or the like; and equivalents”, as indicated by the Specification on page 13, lines 15-19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1) in view of Volonte et al. (Pub. No. JP 2012/071132 A).
Regarding claim 1, Studor discloses an apparatus (frothing assembly 22, figs.1-13) for frothing a quantity of milk for preparing a beverage (frothing milk for producing certain types of beverages-especially various types of coffee-based beverages, Par.0003), the apparatus (frothing assembly 22, figs.1-13) comprising: 
a platform (platform 76 or container holder 76, fig.2, Par.0071) for supporting a jug (“a container (e.g., a cup)”, Par.0071) containing the quantity of milk to be frothed (container containing milk and/or other liquid ingredients for beverages, Par.0071) [Par.0071 cited: “…a container holder or platform 76 that is configured to receive a container (e.g., a cup) containing liquid (e.g., milk and/or other liquid ingredients for beverages, for example, chocolate, sweetener(s), and/or other flavoring(s)) that is to be frothed…”] and 
a steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) configured to emit steam and/or heated air (steam wand member 30 configured to emit steam or air as indicated in Par.0039) [Par.0039 cited: “…The elongate member 30 is configured to be inserted into a liquid that is to be frothed by the frothing assembly 22 and to allow fluid, for example, air or steam, to be introduced or injected into the fluid to promote the frothing process…”], 
wherein said steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) and said platform (platform 76 or container holder 76, fig.2, Par.0071) are reciprocally movable one with respect to the other (it is noted that platform/container holder 76 moves along axis 80 and axis 54, and wand module 24 moves along axis 54, thus they are reciprocally movable one with respect to the other as can be seen in fig.2 and cited in Par.0073) [Par.0073 cited: “…the actuator 78 is operable to drive the movement of the container holder 76 along a longitudinal axis 80 that is normal or perpendicular (i.e., exactly normal or perpendicular or at least within operational tolerances to the axis 54 along which the actuator 26 moves the wand module 24… the container holder 76 may also or alternatively be moved axially relative to the axis 54, and therefore, the present disclosure is not limited to any particular movement of the container holder 76…”]; 

    PNG
    media_image1.png
    987
    842
    media_image1.png
    Greyscale

Studor does not disclose wherein either said platform is tiltable around a horizontal axis or the steam wand is tiltable around a horizontal axis, and 
wherein steam and/or heated air is emitted from said wand end while tilting at least one of said supporting platform and steam wand. 
However, Volonte teaches a milk frother (figs.1-2) comprises a steam rod (1, fig.1) for heating or frothing an amount of milk or applying steam to heat and froth it with steam introduced into a container (9, fig.1) in which the amount of milk is placed,

    PNG
    media_image2.png
    943
    653
    media_image2.png
    Greyscale

wherein either said platform is tiltable around a horizontal axis (it is noted that the limitation “said platform is tiltable around a horizontal axis” is not considered since the claim uses term “or”, thus the limitation “wherein either said platform is tiltable around a horizontal axis or the steam wand is tiltable around a horizontal axis” is a choice between either one of two alternatives, but not both), or the steam wand (steam rod 1, fig.1) is tiltable (tiltable by joint 5, fig.1, Par.0012) [Par.0012 cited: “…steam rod 1 is tilted and movable by the joint 5…”] around a horizontal axis (as represented by an arrow shown in fig.1) (it is noted that as shown in fig.1, steam rod 1 is tilting and moving around horizontal axis (direction of arrow); as indicated in prior art Volonte Par.0012 and claim 1),
wherein steam and/or heated air is emitted from said wand end (steam exits from the end of steam rod 1, steam rod 1 applies steam to heat and froth milk inside container 9, prior art Volonte claim 1) while tilting at least one of said supporting platform and steam wand (it is noted that the steam rod 1 delivers steam to heat and froth milk inside the container 9 while the steam rod 1 can be tilting and moving around about the joint 5, as shown in fig.1 (direction of arrow) and indicated by claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Studor, by adding the teachings of steam wand is tiltable around a horizontal axis, as taught by Volonte, because the modification would have yielded no more than the predictable outcome of facilitating quality and consistency of the end result which one of ordinary skill would have expected. Specifically, the modification would have guided the steam downward into the liquid (milk) inside the milk jug, and allowed the liquid (milk) inside the milk jug to be evenly heated/frothed, in order to increase the foam volume and reduce frothing duration. MPEP 2143 I (D).

Regarding claim 2, Studor in view of Volonte teaches the apparatus as set forth above, Studor further discloses wherein said steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) and said platform (platform/container holder 76, fig.2) are movable one with respect to the other (wand module 24 and platform/container holder 76 are movable one with respect to the other, as indicated by Par.0073 and shown in fig.2, see detailed explanation in claim 1) through a translational vertical motion (vertical motion along axis 54, fig.2) of the steam wand (steam module 24 moves along vertical axis 54, fig.2, Par.0073) with respect to the jug (with respect to the cup/container held by platform/container holder 76, Par.0073) and/or of the jug with respect to the steam wand (cup/container held by platform/container holder 76 moves along axis 54 and axis 80 with respect to steam module 24, fig.2, Par.0073) [Par.0073 cited: “…the actuator 78 is operable to drive the movement of the container holder 76 along a longitudinal axis 80 that is normal or perpendicular (i.e., exactly normal or perpendicular or at least within operational tolerances to the axis 54 along which the actuator 26 moves the wand module 24… the container holder 76 may also or alternatively be moved axially relative to the axis 54, and therefore, the present disclosure is not limited to any particular movement of the container holder 76…”].  

Regarding claim 4, Studor in view of Volonte teaches the apparatus as set forth above, Studor further discloses wherein said platform (platform/container holder 76, fig.2) comprises a centering mechanism (it is noted that as shown in fig.2, platform/container holder 76 comprises a stepped concentric structure illustrated by circles at different diameters, see a zoom-in platform/container holder 76 in fig.2 below) which is designed in such a way that a jug of a first diameter or a jug of a second diameter (cup/container placed on top of platform/container holder 76, Par.0074), which is higher than the first diameter, can be accommodated on said platform (platform/container holder 76, fig.2) in a centered way (it is noted that as shown in fig.2, platform/container holder 76 has stepped concentric structure, where the diameter of outer circles are larger than the inner the circles, and the outer circlers are positioned higher than the inner circles; thus cup/container with bigger diameter is positioned higher than cup/container with smaller diameter, and cup/container is placed on top of platform/container holder 76 in centered way, i.e., placed in the center of platform/container holder 76).  

Regarding claim 5, Studor in view of Volonte teaches the apparatus as set forth above, Studor further discloses a linear actuator (linear actuator 26, fig.2, Par.0055) [Par.0055 cited: “…the actuator 26 may comprise a motor-driven linear actuator…”] with a translation carriage (bracket 66 movable along vertical axis 54, fig.2, Par.0057) for translating vertically said steam wand (bracket 66 mounted on vertical axis 54 is configured to move the wand module 24 along vertical axis 54, fig.2, Par.0057) connected to said translation carriage (wand module 24 is connected to bracket 66 via mounting arm 60, fig.2, Par.0057) [Par.0057 cited: “…the mounting arm 60 is configured to import the linear movement of the actuator 26 along the axis 54 to the wand module 24…The mounting arm 60 may include a mounting bracket 66 at the first end 62 that is configured to mount the mounting arm 60 to the actuator 26…”].  

Regarding claim 7, Studor in view of Volonte teaches the apparatus as set forth above, Studor further discloses a proximity sensor (liquid level sensors 94, fig.10, Par.0080) for measuring milk level in the jug (for measuring the level of the liquid in the cup prior to, during, or after the performance of a frothing process, Par.0080) [Par.0080 cited: “…one or more liquid level sensors 94 (e.g., ultrasound sensors, optical sensors, IR sensors, or any other suitable sensing device) to sense or measure the level of the liquid in the cup prior to, during, or after the performance of a frothing process…”].  

    PNG
    media_image3.png
    506
    670
    media_image3.png
    Greyscale


Regarding claim 11, Studor in view of Volonte teaches the apparatus as set forth above, Studor further discloses 
a display (display on user input device 12, Par.0123) [Par.0123 cited: “…the user input device 12 may include, or be configured to have displayed on a display device thereof…”] 
and means (graphical user interfaces (GUIs), Par.0123) (it is noted that graphical user interfaces (GUIs) is a well-known common user interface that includes graphical representation like buttons and icons) [see 35 U.S.C. 112(f) Claim Interpretation section above for this limitation interpretation]  for selecting one of a plurality of parameters (graphical user interfaces (GUIs) can be used to select a desired beverage, e.g., “cup size, particular types and/or amounts of contents/ingredients to be used (e.g., additives, milk types, etc.), and the like to be used in the generation of the beverage”, Par.0123) [Par.0123 cited: “…one or more graphical user interfaces (GUIs) that may be used to select a desired beverage. This may comprise, for example, selecting the desired beverage from one or more standard, predetermined beverages, or creating a more personalized or customized beverage by selecting particular characteristics, such as, for example, cup size, particular types and/or amounts of contents/ingredients to be used (e.g., additives, milk types, etc.), and the like to be used in the generation of the beverage…”].

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1) in view of Wolfe (U.S. Pub. No. 2014/0134305 A1).
Regarding claim 1, Studor discloses an apparatus (frothing assembly 22, figs.1-13) for frothing a quantity of milk for preparing a beverage (frothing milk for producing certain types of beverages-especially various types of coffee-based beverages, Par.0003), the apparatus (frothing assembly 22, figs.1-13) comprising: 
a platform (platform 76 or container holder 76, fig.2, Par.0071) for supporting a jug (“a container (e.g., a cup)”, Par.0071) containing the quantity of milk to be frothed (container containing milk and/or other liquid ingredients for beverages, Par.0071) [Par.0071 cited: “…a container holder or platform 76 that is configured to receive a container (e.g., a cup) containing liquid (e.g., milk and/or other liquid ingredients for beverages, for example, chocolate, sweetener(s), and/or other flavoring(s)) that is to be frothed…”] and 
a steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) configured to emit steam and/or heated air (steam wand member 30 configured to emit steam or air as indicated in Par.0039) [Par.0039 cited: “…The elongate member 30 is configured to be inserted into a liquid that is to be frothed by the frothing assembly 22 and to allow fluid, for example, air or steam, to be introduced or injected into the fluid to promote the frothing process…”], 
wherein said steam wand (wand module 24 comprises elongate member 30 and plash guard or shroud 32, fig.2) and said platform (platform 76 or container holder 76, fig.2, Par.0071) are reciprocally movable one with respect to the other (it is noted that platform/container holder 76 moves along axis 80 and axis 54, and wand module 24 moves along axis 54, thus they are reciprocally movable one with respect to the other as can be seen in fig.2 and cited in Par.0073) [Par.0073 cited: “…the actuator 78 is operable to drive the movement of the container holder 76 along a longitudinal axis 80 that is normal or perpendicular (i.e., exactly normal or perpendicular or at least within operational tolerances to the axis 54 along which the actuator 26 moves the wand module 24… the container holder 76 may also or alternatively be moved axially relative to the axis 54, and therefore, the present disclosure is not limited to any particular movement of the container holder 76…”]; 
Studor does not disclose wherein either said platform is tiltable around a horizontal axis or the steam wand is tiltable around a horizontal axis, and
wherein steam and/or heated air is emitted from said wand end while tilting at least one of said supporting platform and steam wand. 
However, Wolfe teaches a cooking device (2, figs.1-14) comprises a container holder (4; figs.1, 7, 8, 10, 11) and a container (14; figs.1-3, 6, 8), 

    PNG
    media_image4.png
    937
    803
    media_image4.png
    Greyscale

wherein either said platform/container holder (container holder 4, figs.1, 11, 11a-11c) is tiltable around a horizontal axis (axis 8, fig.1) [it is noted that as shown in fig.11a-11c, container holder 4 is tiltable around a horizontal axis 8; Par.0055] or the steam wand is tiltable around a horizontal axis (it is noted that the limitation “the steam wand is tiltable around a horizontal axis” is not considered since the claim uses term “or”, thus the limitation “wherein either said platform is tiltable around a horizontal axis or the steam wand is tiltable around a horizontal axis” is a choice between either one of two alternatives, but not both),

    PNG
    media_image5.png
    848
    660
    media_image5.png
    Greyscale

Wolfe also teaches wherein the cooking process is in operation while tilting said supporting platform/container holder (container holder 4 is tiltable during cooking process, as shown in figs.11a-11c and indicated by Par.0019, 0094, 0095) [Par.0019 cited: “…This application describes an improved cooking device and method by which foods or other substances are mixed, tumbled, stirred, heated and/or cooked inside a vessel that may be rotated, tilted, and/or positioned angularly…”; Par.0094 cited: “...user interface 42, or control panel, that allows the user to program the desired cooking methods by choosing settings for time, temperature, speed of rotation, direction of rotation, heat source, and tilt of the device as singular functions or in combination with one or more of each feature…”; Par.0095 cited: “…A program may be set, for example, that has the following method of cooking: 5 minutes at low heat/4 rpm spin/60 degree tilt from horizontal/clockwise rotation/bottom coil, then 5 minutes at med heat/6 rpm spin/60 degree tilt/clockwise rotation/bottom and top coils, followed by 5 minutes med-high heat/8 rpm rotation/30 degree tilt/counterclockwise rotation/bottom coil, turning to a keep-warm condition of maximum 60 minutes/low heat/2 rpm/75 degree tilt/clockwise/top coil…”; Therefore, the cooking process is in operation while tilting said supporting platform/container holder].
Wolfe is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of tilting the platform/container holder during mixing/cooking process. See MPEP 2141.01(a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Studor, by adding the teachings of platform/container holder is tiltable around a horizontal axis, as taught by Wolfe, in a way that the steam and air from the steam wand are able to emit to the container while tilting platform/container holder because the addition of platform/container holder tilting feature into a mixing apparatus would have facilitated quality and consistency of the end result, as recognized by Wolfe [Par.0004]. Specifically, in the milk frothing apparatus, the modification would have allowed the liquid (milk) inside the milk jug to be evenly heated/frothed, in order to increase the foam volume and reduce frothing duration.

Regarding claim 3, Studor in view of Wolfe teaches the apparatus as set forth above, Wolfe further teaches 

    PNG
    media_image6.png
    700
    658
    media_image6.png
    Greyscale

a horizontal shaft (horizontal shaft 61, fig.11, Par.0087) and a motor (motor 90, fig.1, Par.0087) connected to said shaft (motor 90 is connected to shaft 61 in order to control the tilting of platform/container holder 4, as described in details in Par.0087), 
wherein the shaft (horizontal shaft 61, fig.11, Par.0087) is also connected to the platform/container holder (horizontal shaft 61 shaft is connected to platform/container holder 4 as shown in fig.11) so that tilting of the shaft results into tilting of the platform/container holder (tilting horizontal shaft 61 results in tilting of the platform/container holder 4 as shown in figs. 11a-11c, and described in Par.0087).
Wolfe is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of tilting the platform/container holder during mixing/cooking process. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Studor, by adding the teachings of platform/container holder is tiltable around a horizontal axis and tilting of the shaft results into tilting of the platform/container holder, as taught by Wolfe, because the addition of platform/container holder tilting feature into a mixing apparatus would have facilitated quality and consistency of the end result, as recognized by Wolfe [Par.0004]. Specifically, in the milk frothing apparatus, the modification would have allowed the liquid (milk) inside the milk jug to be evenly heated/frothed, in order to increase the foam volume and reduce frothing duration.

	Claims 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1) in view of Volonte et al. (Pub. No. JP 2012/071132 A) and Adriaens (Pub. No. WO 2016/079680 A1).
Regarding claim 6, Studor in view of Volonte teaches the apparatus as set forth above, Studor also discloses a milk temperature sensor (temperature sensor 92, fig.10, Par.0080) arranged [Par.0080 cited: “…one or more of the sensors 90 may be integrated into another component of the frothing assembly (e.g., the wand module 24, container holder 76, etc.)…”] for sensing a temperature of the milk in the jug (to sense or measure the temperature of the liquid in the cup/container placed on top of platform/container holder 76, fig.10, Par.0080).  

    PNG
    media_image7.png
    506
    670
    media_image7.png
    Greyscale

Studor in view of Volonte does not teach the milk temperature sensor is infrared sensor, and another infrared temperature sensor arranged for sensing a temperature of a side wall of the jug.
However, Adriaens teaches a milk frothing device (10, figs.1-6) comprises 
a temperature sensor is an infrared sensor (19, fig.2) configured to measure the liquid inside of milk jug (9, fig.2) of the milk frothing device (10, figs.1-6) [Par.0040 cited: “…If the milk jug 9 is made from a highly thermally conductive material, such as a metal, preferably stainless steel, then the temperature of the wall, which is preferably a single wall, forms a good approximation of the temperature of the liquid (milk) in the jug 9…”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Studor in view of Volonte, by replacing the temperature sensor 92 as disclosed by Studor, by the infrared milk temperature sensor as taught by Adriaens, because by doing so, the infrared milk temperature sensor can be used to measure the temperature of the liquid (milk) inside the milk jug without having the sensor to touch the liquid (milk) inside of the milk jug since the infrared temperature sensor from the PyroCouple™ series, as taught by Adriaens, is a non-contact sensor. Thus, the modification would have allowed the improvement of food safety.
Adriaens also teaches at least one of an infrared temperature sensor (temperature sensor 19 is an infrared sensor, Par.0040, fig.2) arranged (“arranged in hole 123”, Par.0040, figs.1-2) for sensing a temperature of a side wall of the jug (for sensing temperature of the wall of the milk jug 9, Par.0040) [Par.0040 cited: “…The temperature sensor is preferably an infrared sensor, and is configured to measure the temperature of the wall of the milk jug 9…”].

    PNG
    media_image8.png
    726
    656
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    736
    631
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Studor in view of Volonte, by adding the teachings of infrared temperature sensor, as taught by Adriaens, because by doing so, the temperature of the side wall of the milk jug can be measured by the infrared temperature sensor. Additionally, if the milk jug is made from a highly thermally conductive material, such as a metal, preferably stainless steel, then the temperature of the wall, which is preferably a single wall, the infrared temperature sensor also forms a good approximation of the temperature of the liquid (milk) in the jug, as recognized by Adriaens [Par.0040]. Thus, the modification would have allowed both temperature of side wall of the milk jug and temperature of liquid (milk) inside of the milk jug to be detected, in order to monitor the temperature to reach the desired beverage temperature.

Regarding claim 8, Studor in view of Volonte teaches the apparatus as set forth above, Studor in view of Volonte does not teach a radio-frequency identification, RFID, reader configured for reading a radio- frequency identification, RFID, tag in order to identify a size of the jug.
Adriaens teaches a radio-frequency identification, RFID (RFID, Par.0047), reader (the receiver configured to read RFID, Par.0047) configured for reading a radio-frequency identification, RFID, tag (RFID tag, Par.0047) (the receiver configured to read RFID tag, Par.0047) [Par.0047 cited: “…an RFID tag or RFID chip incorporated in the jug 9, which can be read by a receiver connected to the control unit 18…”] in order to identify a size of the jug (the detection of different sizes and/or shapes of the jug can be read from RFID tag or RFID chip incorporated in the jug 9, which can be read by a receiver connected to the control unit 18, Par.0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Studor in view of Volonte, by adding the teachings of Adriaens about the RFID reader and RFID tag/chip, because by doing so, different sizes and/or shapes of milk jug can be automatically detected, as recognized by Adriaens [Par.0047]. Thus, the modification would have allowed the liquid level to be advantageously determined taking into account the type of liquid and/or a size of the jug, in order for the control unit to retrieve the correct data in relation to the jug (e.g. selection of the correct look-up table), as recognized by Adriaens [Par.0060]. 

Regarding claim 9, Studor in view of Volonte teaches the apparatus as set forth above, Studor in view of Volonte does not teach a proximity sensor in order to identify a size of the jug.
However, Adriaens teaches a proximity sensor (“suitable sensors”, Par.0047) in order to identify a size of the jug (the detection of different sizes and/or shapes of the jug can be identified automatically by suitable sensors, Par.0047) [Par.0047 cited: “…The holder 20 may be configured to receive jugs 9 of different sizes and/or shapes. In this case, detection of the type may be effected manually, through input via the user interface 16, or automatically, via suitable sensors…”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Studor in view of Volonte, by adding the teachings of Adriaens about suitable sensors configured to identify the size of jug, because by doing so, different sizes and/or shapes of milk jug can be automatically detected, as recognized by Adriaens [Par.0047]. Thus, the modification would have allowed the liquid level to be advantageously determined taking into account the type of liquid and/or a size of the jug, in order for the control unit to retrieve the correct data in relation to the jug (e.g. selection of the correct look-up table), as recognized by Adriaens [Par.0060]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (U.S. Pub. No. 2014/0264972 A1) in view of Volonte et al. (Pub. No. JP 2012071132 A) and Prefontaine (U.S. Pub. No. 2015/0064323 A1).
Regarding claim 10, Studor in view of Volonte teaches the apparatus as set forth above, Studor further discloses a valve (valve 75, fig.2, Par.0059) connected to a source of steam (“communication of fluid from one or more fluid sources to the wand module 24”, Par.0059). Studor also discloses the valve(s) 75 may comprise any number of suitable electrically controlled valves, such as, for example and without limitation, a solenoid valve [Par.0059]. 
However, Studor does not explicitly disclose the solenoid valve 75 is a three-way valve.
Prefontaine teaches an espresso machine comprises steam apertures for producing steamed, frothed, and/or heated milk. Prefontaine further teaches a solenoid valve used for controlling flow paths is a three-way (3-way) solenoid valve [Par.0049]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a simple substitution of the three-way solenoid valve, as taught by Prefontaine, for the solenoid valve, as disclosed by Studor, because the substitution of one known element for another with no change in their respective functions, and the modification would have yield nothing than a predictable results of controlling steam flow path delivered to the steam wand. MPEP 2143 I (B).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Pryor et al. (U.S. Patent No. 9,474,417 B1) teaches an automated mix in-cup apparatus comprises a frame having a cup-holder and a tilting motor configured to tilt said cup-holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/            Supervisory Patent Examiner, 
Art Unit 3761